Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claim Objections


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1,11 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to picking items which is a mental process. Other than reciting a terminal nothing in the claims precludes the steps from being performed mentally.  But for the terminal  the limitations on identifying a picking item, identifying storage place and pickup item from a plurality of places,  providing information, identifying second storage space at a shortest distance from first storage place is a process that under its broadest reasonable interpretation could be performed by mentally/manually but for the recitation of generic computer elements.    If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Further the above limitations related to picking items stripped of the identified additional and insignificant elements could also be considered a “Method of Organizing Human Activity” relating to the managing human behavior and interactions.  Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process or method of organizing human activity grouping. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of a terminal  amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.     The claims are not patent eligible.

Regarding dependent claims, these claims are directed to limitations which serve to limit the picking analysis steps.  The subject matter of claims 2 (identify quantity and storage place), 3 (identify closest storage place), 4/5 (identify earliest warehousing time), 6 (item group properties), 7(quantity and name of items), 8 (integrating pickup information), 9 (pickup information for a predetermined period of time), 10 (providing information to manager terminal) appear to add additional steps to the abstract idea, implemented by generic computers.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Waddington 20160019633 in view of Danelski US20140351101A1

Regarding Claim 1, 
identifying pickup item information comprising information on a first quantity of a first item to be picked up;
identifying at least one storage place corresponding to the pickup item information among a plurality of storage places in the item storage center based on information regarding an item group located at each of the plurality of storage places; and
providing information regarding the identified at least one storage place and the pickup item information to a manager terminal,

Waddington is directed to a system for fulfilling items in a customer order by directing a tote through a warehouse to various locations that stock order items.  (“Order allocation techniques pertaining to stops that a container makes in the process of fulfilling a customer order is disclosed. In one embodiment, this is accomplished by first identifying a pod that stocks the largest number of different items in a customer order. Then, a second pod is identified that stocks the largest number of remaining items in the customer order. The collection of pods defines a container path through the distribution center.” ,Waddington, abstract).  “The tote that arrives on the inbound conveyor is scanned. A list of locations with items for the tote is displayed. An operator retrieves the indicated items from the listed locations and then transfers the tote on the outbound conveyor.” (Waddington, para 0034)
wherein the item group comprises at least one same item corresponding to an item group, 
at least a portion of a plurality of item groups comprising a same item are stored in different storage places in the item storage center, and 
the identifying of the at least one storage place comprises:
identifying storage places in which the first item is located among the plurality of storage places;
(Waddington, para 0057, “After such inventory has been identified, the order fulfillment subsystem searches for the particular pod within the distribution center that can handle the most items from the customer order. See 307. Because one of the goals of this invention is to ensure high throughput, the order fulfillment subsystem attempts to design a tote path that requires the fewest number of stops. By identifying a pod that can supply many of the order items, the system begins the process of reducing the number of tote stops.”)

identifying, in response to no storage place storing the first item of at least the first quantity, a first storage place storing a quantity of the first item closest to the first quantity and identifying a second storage place … among storage places having a quantity greater than or equal to a difference between the first quantity and the quantity of the first item stored in the first storage place; and
identifying the first storage place and the second storage place as the at least one storage place corresponding to the pickup item information.
(Waddington, para 0060, “[0060] Now, after the specific items stocked within the pod of interest have been allocated, they no longer need to be considered. The process of allocating the remaining order items is handled by looping back to 307 where the order fulfillment subsystem searches for the pod that can handle the most as yet unallocated order items. In a desired scenario, a second pod within the distribution center will stock a number of the remaining unallocated order items. Assuming this is the case, the system will determine that the appropriate pod was found at 309, on the second pass through the system.”)

Waddington does not explicitly disclose
… located at a shortest distance from the first storage place
Danelski is directed to an order fulfillment system.  (Danelski, abstract).   Danelski discloses that a fulfillment system may instruct a picker to travel to a location to achieve minimum walking.  (Danelski, para 0042, “The system may be configured to direct pickers to warehouse pick locations in the most efficient route, minimizing walk distance while fulfilling multiple orders at once.”)  As Waddington discloses that different “Second” storage pods could potentially complete an order, all other variables being the same, it would be efficient per the teaching of Danelski for the system to direct a picker to the closest compatible pod to his location (ie. the first pod which was just picked).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Waddington with the distance consideration of Danelski with the motivation of plotting an efficient picking route.  Id.

Regarding Claim 2, Waddington and Danelski disclose the method of claim 1.
wherein the identifying of the at least one storage place comprises identifying, among the identified storage places in which the first item is located, a storage place storing the first item of at least the first quantity as the at least one storage place corresponding to the pickup item information.
See prior art rejection of claim 1 regarding Waddington

Regarding Claim 3, Waddington and Danelski disclose the method of claim 1.

Waddington does not explicitly disclose
wherein when a plurality of storage places stores the first item of at least the first quantity, the identifying of the at least one storage place comprises identifying, among the plurality of storage places storing the first item of at least the first quantity, a storage place having a shortest distance from the manager terminal as the at least one storage place corresponding to the pickup item information.
Danelski is directed to an order fulfillment system.  (Danelski, abstract).   Danelski discloses that a fulfillment system may instruct a picker to travel to a location to achieve minimum walking based on the location of the picker device.  (Danelski, para 0042, “The system may be configured to direct pickers to warehouse pick locations in the most efficient route, minimizing walk distance while fulfilling multiple orders at once.”; para 0031, “The order management application may be configured to use the order information (for example, the location of each unit), the order information (for example, which units are in each order, which orders are assigned to the pick order device 20), and/or the location of the pick order device to determine which order to assign to the pick order device 20. The order management application may calculate travel costs for each order dynamically at any point in time based on the order information, the order information, and the location of the pick order device 20. In some embodiments, the order management application may assign new orders based on the next available order with the lowest travel costs (for example, the lowest travel distance and/or travel time).”)  As Waddington discloses that different storage pods could potentially satisfy an order, all other variables being the same, it would be efficient per the teaching of Danelski for the system to direct a picker to the closest compatible pod to his location (ie. the first pod which was just picked).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Waddington with the distance consideration of Danelski with the motivation of plotting an efficient picking route.  Id.

Regarding Claim 4, Waddington and Danelski disclose the method of claim 1.

wherein the identified storage place comprises a storage place comprising an item group corresponding to an earliest warehousing time in the item storage center among a plurality of items groups corresponding to a pickup item.
Waddington discloses that pick items could be grouped according to expiration date.  That is, perishable items warehoused earlier and are closer to expiration could receive priority for picking.  ( “ From the above discussion, it should be apparent that the stocked inventory has certain relevant attributes. These may be represented in database records or specialized data structures, for example. A warehouse management system or other logic may use such attributes to facilitate control and analysis of the distribution center. Obviously, each SKU will have its own product ID. Another important attribute of inventory units is the "pod" in which an inventory item is located. Another important attribute of specific inventory locations is the expiration date of items that expire (e.g., milk, yogurt, bacon, etc.). The expiration of a given item may be defined very specifically in terms of a particular day or time within a day. As indicated in the discussion of FIG. 1B, it may sometimes be more appropriate to define an expiration interval over a period of multiple days. For items that do not expire (e.g., canned goods, pretzels, etc.), it is less critical to ensure that these items are distributed before a particular expiration date. However, it is still important to make sure that the oldest items are cleared out of the distribution center. Therefore, another attribute of non-expiry items is the date that they were received within the distribution center.”, Waddington, para 0043)

Regarding Claim 5, Waddington and Danelski disclose the method of claim 1.

providing, when a plurality of item groups corresponding to a pickup item is located in the identified storage place, information regarding an item group corresponding to an earliest warehousing time in the item storage center among the plurality of items groups to the manager terminal.
See prior art rejections of claims 1,4

Regarding Claim 6, Waddington and Danelski disclose the method of claim 1.

wherein items corresponding to an item group are a same item, and at least one of manufactured dates, shelf lives, warehousing dates, or displayed dates correspond to each other.
See prior art rejections of claims 5

Regarding Claim 7, Waddington and Danelski disclose the method of claim 1.
wherein the information regarding the item group comprises information regarding a quantity of an item included in the item group and a name of the item.
(Waddington, para 0016, “The inputs to the warehouse management system could include customer orders that may specify at least a product ID and a quantity for each item of the customer order.”)

Regarding Claim 8, Waddington and Danelski disclose the method of claim 1.
wherein the identifying of the pickup item information comprises:
identifying a plurality of information associated with a pickup of the first item; and
generating integrated pickup item information by integrating the plurality of information, and
the identifying of the at least one storage place comprises identifying one or more storage places corresponding to the integrated pickup item information among the plurality of storage places.
See prior art rejection of claim 5.  The examiner interprets evaluating item quantity and expiration to read on integrating pickup information.

Regarding Claim 9, Waddington and Danelski disclose the method of claim 8.

wherein the identifying of the plurality of information comprises:
acquiring one or more information associated with a pickup of each of a plurality of items for a predetermined period of time; and
identifying a plurality of information associated with the pickup of the first item among the acquired one or more information.
See prior art rejection of claim 5.  The examiner interprets evaluating item expiration to read on a predetermine period of time.

Regarding Claim 10, Waddington and Danelski disclose the method of claim 8.

wherein the plurality of information comprises first information corresponding to a first pickup request for the first item and second information corresponding to a second pickup request for the first item,
the integrated pickup item information includes quantity information of the first item associated with each of the first information and the second information, and
the providing of the information to the manager terminal comprises providing the integrated pickup item information to the manager terminal.
See prior art rejection of claim 1

Regarding Claim 11, 
See prior art rejection of claim 1.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687